UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1895



LADYBIRD POWELL,

                                           Petitioner - Appellant,

          versus


BOB OGLE, Sheriff of Swain County, North
Carolina; EASTERN BAND OF CHEROKEE INDIANS,
INCORPORATED;   KIRK  SAUNOOKE,  Additional
respondents,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-03-168-2)


Submitted:   December 24, 2003            Decided:   March 26, 2004


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell L. McLean, III, MCLEAN LAW FIRM, P.A., Waynesville, North
Carolina, for Appellant.      David L. Nash, Attorney General,
Cherokee, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ladybird Powell seeks to appeal the district court’s

orders denying relief on her petition for a writ of habeas corpus.

Powell filed her petition under 28 U.S.C. §    2254 (2000).   However,

because she was convicted by a Cherokee Tribal Court and not a

state court, we find that the proper jurisdictional basis for her

habeas corpus application is 28 U.S.C. §    2241 (2000).    Therefore,

a certificate of appealability is not required.            28 U.S.C.A.

§ 2253(c)(l) (2000).   Accordingly, we deny as unnecessary Powell’s

motion for a certificate of appealability.

          We have reviewed the record and the district court’s

opinions and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.     See Powell v. Ogle, No. CA-

03-168-2 (W.D.N.C. July 9, 2003). Although we grant the Appellees’

motions to file additional material, we deny their motions to

dismiss and for damages and costs.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                              AFFIRMED




                               - 2 -